Name: Commission Regulation (EC) No 1843/95 of 26 July 1995 laying down for 1995 detailed rules of application for the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  animal product;  international trade
 Date Published: nan

 28 . 7. 95 I EN Official Journal of the European Communities No L 177/ 19 COMMISSION REGULATION (EC) No 1843/95 of 26 July 1995 laying down for 1995 detailed rules of application for the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other part of the product, should be complied with, the administra ­ tion of the arrangements should be based on import licences ; whereas, to that end, detailed rules should be laid down concerning in particular the submission of applications and the information which must appear in applications and licences, by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 1 199/95 (7) and Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8) ; whereas provision should also be made for the licences to be issued after a period for consideration and, where necessary, a single percentage should be applied for the reduction ; Whereas, in order to ensure proper administration of the arrangements, the security for import licences under the system should be set at ECU 12 per 100 kilograms ; whereas, in view of the inherent risk under the arrange ­ ment of speculation as regards beef and veal, clear condi ­ tions should be laid down as regards access by operators ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1 995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EC) No 424/95 (% and in particular Article 9 (2) thereof, Whereas the Agreements on free trade provide for certain annual tariff quotas for products made from beef and veal ; whereas imports under these quotas qualify for a 60 % reduction in the customs duties set in the Common Customs Tariff (CCT) ; whereas it is necessary to lay down detailed rules of application for these quotas for 1995 ; Whereas, while the provisions of the abovementioned Agreements, which are intended to guarantee the origin HAS ADOPTED THIS REGULATION : Article 1 1 . For 1995 the following may be imported pursuant to this Regulation under the tariff quotas provided for in the free-trade Agreements between the Community and Lithuania, Latvia and Estonia :  1 500 tonnes of fresh beef and veal, refrigerated or frozen and covered by CN codes 0201 or 0202 origi ­ nating in Lithuania, Latvia and Estonia, (') OJ No L 124, 7. 6 . 1995, p. 1 . (2) OJ No L 124, 7. 6. 1995, p. 2. (3) OJ No L 124, 7. 6. 1995, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968, p. 24. 5) OJ No L 45, 1 . 3 . 1995, p. 2 . (6) OJ No L 331 , 2. 12. 1988 , p . 1 . 0 OJ No L 119 , 30 . 5. 1995, p . 4. ¥) OJ No L 143 , 27. 6. 1995, p . 35 . No L 177/20 I EN I Official Journal of the European Communities 28 . 7. 95 2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, section 16 of the licence applications and licences may include one or more subheadings of CN codes 0201 and 0202.  150 tonnes of products covered by CN code 1 602 50 1 0 originating in Latvia. 2 . The rates of customs duties fixed in the CCT shall be reduced by 60 % for the quantities set out in para ­ graph 1 . Article 3 1 . Licence applications shall be lodged only between 27 September and 4 October 1995. 2. If the same applicant lodges more than one applica ­ tion relating to : (a) the products referred to in the first indent of Article 1 ( 1 ); or (b) the products referred to in the second indent of Article 1 ( 1 ), all applications from that person shall be inadmissible . 3 . Member States shall notify to the Commission not later than 18 October 1995 the applications that have been lodged with them. This notification will comprise a list of applicants broken down by quantity applied for and by nomenclature code and country of origin of the products. All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax, drawn up in accor ­ dance with the model set out in the Annex in cases where applications have been lodged. 4. The Commission shall decide as soon as possible in respect of the products covered by each indent of Article 1 ( 1 ) above the extent to which quantities may be awarded in respect of licence applications. If the quantities for which application for a licence has been submitted exceed the quantities available, the Commission shall fix a single percentage reduction to be applied to the quanti ­ ties applied for in respect of the products covered by each indent of Article 1 ( 1 ). 5 . Subject to the Commission's decision to accept the applications, the licences shall be issued promptly. 6 . The licences issued shall be valid throughout the Community. Article 2 1 . In order to qualify under the import arrangements referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal during the last 12 months with countries which are considered by their authorities as third countries on 31 December 1994 ; applicants must be entered in a national VAT register ; (b) licence applications must be submitted only in the Member State in which the applicant is registered ; (c) licence applications must relate either to the quantity referred to in the first indent of Article 1 ( 1 ) or to the quantity referred to in the second indent of Article 1 ( 1 ) and must cover a minimum of 15 tonnes of meat by product weight without exceeding the quantity available ; (d) section 7 of licence applications and licences shall show the country of provenance and section 8 shall show the country of origin ; licences shall carry with them an obligation to import :  in the case of the first indent of paragraph 1 ( 1 ), from one of the countries indicated,  in the case of the second indent of paragraph 1 ( 1 ), from the country there indicated, (e) section 20 of licence applications and licences shall show at least one of the following :  Reglamento (CE) n ° 1843/95,  Forordning (EF) nr. 1843/95,  Verordnung (EG) Nr. 1843/95,  Kavovia|j.6&lt;; (EK) apt$. 1843/95,  Regulation (EC) No 1843/95,  Reglement (CE) n ° 1843/95,  Regolamento (CE) n . 1843/95,  Verordening (EG) nr. 1843/95,  Regulamento (CE) n? 1843/95,  Asetus (EY) N:o 1843/95,  Forordning (EG) nr 1843/95. Article 4 1 . Without prejudice to the previsions of this Regula ­ tion, the provisions of Regulation (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 2. In the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the full rates of customs duties fixed in the CCT shall be collected on quantities in excess of those indicated on the import licence. 28 . 7. 95 | EN [ Official Journal of the European Communities No L 177/21 exporting country in accordance with Protocol 3 annexed to the free-trade Agreements . 3 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , import licences issued pursuant to this Regulation shall not be transferable. 4 . Notwithstanding Articles 3 and 4 of Regulation (EC) No 1445/95, the security for licences shall be ECU 12 per 100 kilograms by weight of product and the term of vali ­ dity of the licences issued shall expire on 31 December 1995. Article 5 Products shall be released for free circulation on presenta ­ tion of an EUR 1 movement certificate issued by the Article 6 This Regulation shall enter into froce on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 177/22 I EN I Official Journal of the European Communities 28 . 7. 95 ANNEX Fax : 32 2 296 60 27 (Application of Regulation (EC) No 1843/95) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL APPLICATIONS FOR IMPORT LICENCES AT REDUCED CCT DUTIES Date : Period : Member State : OrderCountry of origin Applicant Quantity CN code (name and address) (tonnes) number Total quantity applied for : Member State : fax number : telephone number :